By the Court

We are of opinion that Tato is a competent witness to prove that plaintiff had authorised him to receive the money of defendant, on the ground that he is equally liable, let the judgment be for or against the plaintiff — » *180Espinasse’s Rep. 332 — For .should the plaintiff recove» against Scales, then Scales would recover of Tate.; and i? plaintiff cannot recover against defendant, then lie would be entitled to recover against Tate | so that as betwees} these parties he stands indifferent.